DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 1/12/2022.
2. 	Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 21-23
Claims 1, 2, 4, 5, 7, 9, 11-14, 17, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation
Abstract Idea
receive a request to route a transaction between a source node and a destination node of the computer network
Certain Methods of Organizing Human Activity (Commercial or Legal Interactions)


Mental Process (observation, evaluation, judgment or opinion)
extract from the transaction request, a feature vector (FV), the FV comprising a data structure comprising a data structure comprising a plurality of parameters associated with the transaction request
Mental Process
receive at least one weighted user preference and, for each available routing path, calculate a cost metric that evaluates the routing path based on the at least one weighted user preference
Mental Process
associate, by the clustering model, the requested transaction with a cluster of transactions based on the extracted FV
Mental Process
attribute at least one group characteristic (GC) to the requested transaction based on the association with a given cluster of transactions of a plurality of clusters, 
wherein a given neural network of the plurality of neural networks is configured to produce a selection of an optimal 
wherein each neural network is dedicated to a respective cluster of the plurality of clusters, wherein each neural network is configured to select at least one routing path for at least one specific transaction associated with the respective cluster, and 
wherein the routing engine is configured to employ a routing protocol, to route the requested transaction via the selected optimal routing path



Examiner notes that each of the independent claim limitations falls under the groupings of Mental Process, and/or Mathematical Concepts, and/or Certain Methods of Organizing Human Activity and therefore the independent claims describe an abstract idea.  The dependent claims merely limit the abstract idea to – maximum likelihood fit, types of group characteristics, types of cost metrics, and weighted preferences – that also encompass abstract ideas from the PEG 2019.

Examiner notes this is merely a conceptual idea.  Computerized analysis as such is no more than automating a mental process.  Selecting an optimal routing path from a plurality of available routing paths requires observation, evaluation, judgment or opinion.  A human operator can mentally identify a plurality of routing paths between two nodes, obtain transaction feature vector, attribute a characteristic, associate it with transactions in a group and select an optimal routing path to route the transaction based on mental decision making or using mathematical optimization on paper.  Hence, the claims describe Mental Process.  Although using a machine learning algorithm may allow for solving problems more efficiently that when performed with paper and pencil, invoking 
Also, since cost is an important consideration in payment processing, optimal routing of financial transaction affects the economics of payment processing.  This in turn is an example of commercial or legal interactions as a certain method of organizing human activity because routing and settlement of financial transitions is part of payment processing.  Claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one.
Hence, all the intrinsic evidence shows that the claimed invention is directed to the abstract idea Certain Methods of Organizing Human Activity.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Mental Process and/or Mathematical Concepts and/or Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP §
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a processor.  As per Specification Para [042] (“Embodiments of the invention may include components such as, but not limited to, a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units.”) the processor appears to be generic.  Hence, Examiner finds that the additional element, beyond the judicial exception, has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receive a request to route transaction, identify routing paths; extracting feature vector (FV); evaluate routing path by calculating cost based on weighted user preference; associate transaction with a cluster based on extracted FV using clustering mode; attribute group characteristic (GC) to transaction based on association with a given cluster, wherein a NN is dedicated to a cluster to employ a routing protocol and produce optimal routing path – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – selecting an optimal path for routing transactions between nodes using neural networks – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
101
Applicant asserts (Pages 3-6) that that clustering is not grouping but may be a sophisticated, complex method involving statistics, data science and artificial intelligence; the claimed use of neural networks (NN) is not a generic or black box use 
Examiner disagrees.
As set forth in Prong one above, the steps of receiving a request to route a transaction, identifying a plurality of available paths, extracting a FV comprising transaction parameters, receiving weighted preference, calculating cost metric, associating a transaction with a cluster of transactions, and attributing a group characteristic to a transaction based on association with a given cluster or transactions – all can be accomplished mentally or using pen and paper.  Applicant has provided no credible evidence, beyond mere attorney argument, as to why a person, using pencil and paper, would be incapable of executing the ordered steps in the manner set forth by the claims.
The following portions of the Specification describe clustering:
Para [070] (“According to some embodiments, system 200 may include a clustering model 220, consisting of a plurality of transaction clusters.  Clustering model 220 may be configured to receive a plurality of feature vectors (FVs), each associated with a respective transaction request, and each including at least one feature associated with the respective transaction request.  Clustering model 220 may cluster the plurality of transaction requests to at least one transaction cluster, according to the at least one feature.”)
Para [071] (“As known to persons skilled in the art of AI, the outcome of non-supervised clustering may not be predictable.  However, clusters may be expected to group together items of similar features.  Pertaining to the example of ME transactions, clusters may evolve to group together e-”)
Para [072] (“According to some embodiments, clustering module 220 may be implemented as a software module, and may be executed, for example, by processor 201.  Alternately, clustering module 220 may be implemented on a computational system that is separate from processor 201 and may include a proprietary processor communicatively connected to processor 201.”)
Para [073] (“According to some embodiments, clustering module 220 may apply an unsupervised, machine learning expectation-maximization (EM) algorithm to the plurality of received FVs, to produce a set of transaction clusters, where each of the plurality of received FVs is associated with one transaction cluster, as known to persons skilled in the art of machine learning.”)
Para [074] (“According to some embodiments, producing a set of transaction clusters by clustering module 220 may include: (a) assuming an initial number of K multi-variant gaussian distributions of data; (b) selecting K initial values (e.g. mean and standard-deviation values) for the respective K multi-variant gaussian distributions; (c) calculating the expected value of log-likelihood function (e.g. calculating the probability that an FV belongs to a specific transaction cluster, given the K mean and standard-deviation values); and (d) adjusting the K mean and standard-deviation values to obtain maximum-likelihood.  According to some embodiments, steps (c) and (d) may be repeated iteratively, until the algorithm converges, in the sense that the adjustment of the K values does not exceed a predefined threshold between two consecutive iterations.”)
Para [075] (“According to some embodiments, processor 201 may be configured to extract an FV from at least one incoming requested transaction and associate the at least one requested transaction with a transaction cluster in the clustering model according to extracted FV.  For example, the extracted FV may be associated with a transaction cluster according to a maximum-likelihood best fit algorithm, as known to persons skilled in the art of machine-learning.”)
According to some embodiments, processor 201 may be configured to calculate at least one GC for each transaction cluster and attribute the calculated GC to at least one received request, based on the association of the requested transaction with the transaction cluster.”)
Para [077] (“For example, in the case of ME transactions, the GC may be selected from a list consisting of decline propensity, fraud propensity, chargeback propensity and expected service time, as elaborated further below.  Clusters of ME transactions may be attributed an expected service time, and consequently incoming transaction requests that are associated with specific transaction clusters may also be attributed the same expected service time.”)
Para [080] (“Embodiments may include a plurality of neural network modules 214, each dedicated to one respective cluster of clustering model 220, and each cluster of the clustering model associated with a one respective neural network module.  Each neural network module 214, may be configured to select at least one routing path for at least one specific transaction associated with the respective cluster.  This dedication of neural network modules 214 to respective clusters of clustering model 220 may facilitate efficient production of routing path selections for new transaction requests, according to training of the neural network modules on data derived from similar transactions.”)
Para [092] (“According to some embodiments, processor 201 may be configured to accumulate historic information regarding the status of transactions and may store the accumulated information in a storage device (e.g. repository 203 of Fig. 4).  Processor 201 may calculate at least one GC for at least one transaction cluster of clustering model 220 according to the stored information and attribute the at least one calculated GC to at least one received transaction request, based on the association of the requested transaction with the transaction cluster.  Neural network 214 may consequently determine an optimal routing path according the at least one calculated GC, thereby reducing processing power after initial training of clustering model 220.”)
Para [093] (“Pertaining to the example of ME transactions, GC may be selected from a list consisting of decline propensity, fraud propensity, chargeback propensity and expected service time. For example:

P decline = #  { declined   transactions } #  { all   transactions } 
Eq .  3
Processor 201 may accumulate status data per each transaction, including information regarding whether the transaction has been fraudulent, and may calculate the fraud propensity Pfraud of each transaction cluster as the ratio between the number of fraudulent transactions and the number of non-declined transactions, as shown in Eq. 4:
P fraud = #  { fraudulent   transactions } #  { all   non  -  declined   transactions
Eq .  4
Processor 201 may calculate the sum-weighted fraud propensity PWfraud of each transaction cluster according to the ratio expressed in Eq. 5:
PW fraud = ∑ ( #  fraudulent  -  transactions * transaction   amount ) ∑ ( #  non  -  declined  -  transactions * transaction   amount ) 
Eq .  5”)
Para [094] (“According to some embodiments, processor 201 may be configured to calculate at least one GC for each transaction cluster and attribute the calculated GC to at least one received request, based on the association of the requested transaction with the transaction cluster.”)
Para [0100] (“In step S1015, the processor may associate the requested transaction with a cluster of transactions in a clustering model based on the extracted FV.  For example, the processor may implement a clustering module, comprising a plurality of transaction clusters, clustered according to at least one FV feature.  The clustering module may be configured to associate the requested transaction with a transaction cluster by a best fit maximum likelihood algorithm.”)
Based on the above disclosure from the Specification, a clustering model may cluster the plurality of transaction requests to at least one transaction cluster, according 
Examiner notes that each of the above steps can be accomplished using simple pen and paper.  For example, by visually reviewing the history of past customer transactions, an analyst can determine group characteristics such as decline propensity or fraud propensity by dividing the total number of declined transactions or total number of fraudulent transactions by the total number of transactions as set forth in Eq. 3 and Eq. 4.  Similarly, maximum-likelihood estimation, expectation-maximization are well known statistical algorithms that can be used to compute probability using pen and paper or on a computer.  The determination of optimal transaction routing path stems from the application of previously known statistical or mathematical algorithms to transaction data.  Courts have held that “we continue to ‘treat analyzing information by steps people [could] go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.’” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-47 (Fed. Cir. 2016).  See also 
To assert therefore that clustering is sophisticated, complex, data science, AI, et al. is no more than an overbroad, generic, description about what clustering may be as opposed to how clustering has been invoked in the present invention – as a simple mental process of grouping or classifying a transaction.  For the aforementioned reasons, the limitation of attributing GC to requested transaction based on association with a given cluster describes Mental Process and/or Mathematical Concepts and does not rescue the claims from patent ineligibility.
Applicant’s attempts to analogize the present claims to Ex parte Hannun are not persuasive because the two cases are completely dissimilar.  In Ex parte Hannun, the claims described a process for transcribing speech:
A computer-implemented method for transcribing speech comprising:
receiving an input audio from a user;
normalizing the input audio to make a total power of the input audio consistent with a set of training samples used to train a trained neural network model;
generating a jitter set of audio files from the normalized input audio by translating the normalized input audio by one or more time values;
for each audio file from the jitter set of audio files, which includes the normalized input audio:
generating a set of spectrogram frames for each audio file;
inputting the audio file along with a context of spectrogram frames into a trained neural network;
obtaining predicted character probabilities outputs from the trained neural network; and

The PTAB found that:
“While transcription generally can be performed by a human, the claims here are directed to a specific implementation including the steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames, obtaining predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs.  These are not steps that can practically be performed mentally.  Nor do we see how the claimed invention recites organizing human activity.  For example, the claims do not include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. As such, the claims do not recite a mental process or method of organizing human activity.”
In other words, the claims of the Ex parte Hannun – such as normalizing input audio, generating a jitter set, generating spectrogram frames, etc. – could not be performed mentally.  In contrast all of the steps in claims 1 and 9 can be performed mentally or with pencil and paper.  Unlike Hannun, none of the limitations of the present claims are of such nature that they cannot be performed without a computer.  Moreover, in contrast with speech transcription of Hannun, the present claims deal with financial transactions and select an optimal transaction path based on merchant preferences such as maximal NPV, maximizing profit, minimizing currency conversion costs, minimizing fraud propensity, etc., – which squarely places the invention under the Certain Methods of Organizing Human Activity grouping of abstract ideas.  
Examiner notes that rather than Hannun, Applicant’s claims are more similar to Ex parte Wang (Appeal 2021-002149) which is directed to forecasting time period in response to a promotion of a product in a store by training and validating a plurality of predictive models.  In that case, the PTAB found that “the Specification makes clear that 
For the above reasons, the present claims can be readily distinguished from Ex parte Hannun.
Examiner also points out that there is absolutely no basis for the Applicant’s blanket assertion that the use of NNs is in, and of itself, patent eligible.  For example, each of the following PTAB decisions deal with machine learning and neural networks but were deemed patent ineligible by the PTAB: 
Ex parte Wang (Appeal 2021-002149) (training regression model using sales data to predict sales);
Ex parte Zakai-or (Appeal 2021–001542) (using a trained neural network to generate a prediction model associated with each group of new parameters);
Ex parte Chien (Appeal 2021-001163) (training digital marketing content output with  training digital videos);
Ex parte Ventrice (Appeal 2021-001478) (machine learning model to determine likelihood of user engagement in a gamification network); 

Ex parte Kirti (Appeal 2020-000527) (determining a number of cluster groups associated with content identifying users eligible to receive the content);
Ex parte Hussain (Appeal 2020-005406) (projected likelihood of a consumer defaulting on payment);
Ex parte Ng (Appeal 2020-005170) (generating recommendations related to an online marketplace);
Ex parte Jagannathan (Appeal 2020-003689) (applying a roof condition machine learning model to the roofing characteristic)
For the above reasons, Applicants assertions are not persuasive. 
Applicant asserts (Page 4, 11) that, the more efficient routing of data over a computer network is not merely making commerce more efficient rather that computer networking is made more efficient such as transferring video file between two computers.
It is completely unclear what transfer video files has to do with this invention.  The use of video file transfer, streaming has been popular since the widespread broadband adoption in mid 2000s spurred by higher bandwidth, powerful processors and advanced network routers.  The current invention, on the other hand, attempts to direct financial transactions to parties based on optimal economic factors.  How this improves computers or computer networking is unexplained.  
Applicant (Page 11) points to Example 21 and DDR as examples of patent eligible examples of claims that touch on commerce.  

Examiner also finds Applicant’s hypotheticals (Page 6) regarding McRO and Enfish being ineligible are simply irrelevant since the Federal Circuit has already ruled on these two cases.
Applicant (Page 8) mentions Para [0051], [0080] as evidence of improvement of technology.  
As explained before, using mathematical models to route transactions so that merchants can minimize currency conversion costs, maximize NPV, etc. does not constitute technical improvement but is an abstract idea.  Moreover, the claims do not purport to improve routing algorithms but instead utilize well known algorithms such as maximum likelihood to associate a transaction with a cluster which is a part of the abstract idea.  
Applicant’s assertions (Page 10) that the focus of the present claims is an improvement to computer data network and that this is a tool in the service of credit card payment merely takes the Examiner’s rejection and inverts it without any basis or justification.  No computer or computer network is improved by the present claims.  On the other hand, the merchant may benefit by minimizing current conversion costs or maximizing NPV.  

For the above reasons, Applicant’s assertions are persuasive.
Previously Addressed Arguments
Applicant's arguments with regard to subject matter eligibility have been fully considered but they are not persuasive. 
Applicant cites Para [0111] of the Specification to argue that the claims reduce processing power; Para [0052] to argue improved routing; and Para [0099] to argue efficient production of routing paths.  Applicant asserts that the claimed process provides an improvement in computer network technology in general and in the field of neural networks in particular, especially in relation to currently available methods and systems for user computer networking.  Applicant also argues that the any alleged judicial exception is integrated into a practical application
Examiner respectfully disagrees.
With regard to the assertion that the claims reduce processing power, Examiner first notes that this is a wished-for or aspirational feature because Para [0111] states that “Neural network 214 may consequently determine an optimal routing path according the at least one calculated GC, thereby reducing processing power after initial training of clustering model 220.”  In other words, there is no guarantee or certainty that the Neural Network will cause greater or lesser consumption of processing power.  Nor does the Specification explain why or how this wished-for reduced processing power can be achieved.  Similarly, the feature of – dedication of neural network modules 214 may facilitate efficient production of routing path selections for new transaction requests, according to training of the neural network modules on data derived from similar transactions – as recited in Para [0099] is also a wished-for, aspirational feature that may or may not provide efficiency.
Second, Examiner notes that any efficiency arising out of reduced processing power is inherent to the use of computers and has nothing to do with the invention.  Courts have consistently held that the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (Credit Acceptance Corp. v. Westlake Services) or that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See OIP Technologies v. Amazon).  See Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2017), (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not provide a sufficient inventive concept.”).
With respect to Applicant’s assertion that claimed process improves the computer technology of computer networks, in particular routing transactions between nodes of a computer network, Examiner finds this to be unpersuasive because, as noted previously, no computer or technology or network has been improved by the claimed steps.  The Specification is devoid of technical steps that could purport to improve any computer or network technology.  There is no indication in the Specification that Neural Networks have been improved; instead they are being used as a black box to determine an optimal routing path.  Dedicating neural networks to respective clusters is merely a method of training neural networks.  The solution described here is at the 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Employing NN/AI/ML algorithms to identify optimal transaction settlement path based on business or economic factors may improve the financial situation of the parties to a transaction but it certainly has no effect on improving computers or networks.
Furthermore, courts have noted that “in cases involving software innovations, the inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities … or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018) (quoting Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016).  Here, the “focus” of the claim is not “on the specific asserted improvement in computer capabilities.”  There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.   The present claims are directed determining the optimal path to settle a transaction and merely use Neural Networks as an input output black box to improve the performance of that determination and not the performance of a computer.
See MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”). 
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular 
Applicant asserts that none of the elements a, b, c, d, e, f may be practically performed in a human mind as part of a process of routing a requested transaction in a computer network that may convey enormous volumes of transactions involving highly complex task such as representation of neural networks.  
Examiner respectfully disagrees.
As explained above, selecting an optimal routing path from a plurality of available routing paths requires observation, evaluation, judgment or opinion and thus falls under the grouping of Mental Process.
Examiner further notes that Applicant’s assertion regarding “enormous volumes of transactions involving highly complex tasks” is not commensurate with the scope of claim 1 because the claim does not require processing an enormous volume” of transactions.  Under BRI, the claimed steps can be satisfied by routing a single transaction from one node to another node in a network of three nodes.
The Specification and Drawings fails to describe any technical solutions to technical problems but instead recite the abstract concept of selecting optimal transaction route at a high level of generality.  There is no disclosure in the Specification, of how the route selection is implemented and what aspects of the route selection are subjected to the machine learning algorithm.

The broadly claimed “selection of an optimal path,” fails to capture how the claim would select an optimal routing path.  Instead, the ‘selecting’ step is recited at a high level of generality and fails to require any steps that explain what constitutes an ‘optimal path’ and how it is achieved.  Nothing in the Specification or Drawings indicates how the optimum routing path is determined or how a particular route is selected based on the optimization data.
Thus, steps a-f do not embody a concrete solution to a problem because they lack the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it.  As a whole, claim 1 merely instructs generic systems to select an optimal routing path, and does not have the specificity required to transform a claim from one only claiming a result to one claiming a way of achieving it.” SAP America v. InvestPic (Fed. Cir. 2018).  Therefore, the claim is directed to an abstract idea.  
See Intellectual Ventures I LLC v. Symantec (Fed. Cir. 2016) (explaining that when a claim directed to an abstract idea‘contains no restriction on how the result is accomplished and the mechanism is not described, although this is stated to be the 
Similar to the claims at issue in Intellectual Ventures I LLC v. Capital One Financial Corp., 850 F.3d 1332 (Fed. Cir. 2017), “the claim language here provides only a result-oriented solution with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures, (citing Elec. Power Grp., LLC v. Alstom (Fed. Cir. 2016)). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The claims are directed to transaction route optimization and merely use a computer to improve the performance of that determination not the performance of a computer.  
Although, the claimed steps may improve a business process, but it does not achieve an improved technological result.  To the extent the claimed invention provides an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to an alleged improvement in achieving a positive consumer purchasing decision – a process in which a computer is used as a tool in its ordinary capacity.  The claimed steps are directed to achieving the result of routing commercial transactions as distinguished from a technological improvement for achieving or applying that result.  
Applicant analogizes the present claims to McRO.
Examiner finds this unpersuasive.

In contrast, the present claims do not involve any improvement to the computer by incorporation of any rules to improve an existing process as in McRO.  The claims here do not describe a process that is comparable to synchronization of animation characters.  Rather they are directed to the abstract idea of producing the selection of an optimal transaction routing path.  Furthermore, neither the Specification nor the claims describe any algorithm for determining the optimal routing path.  
The focus of clamed invention is to implement a business process.  They are not directed to any improvement to any technical process similar to computerized animation.  Unlike McRO, there is no specific rule in the claim that integrates the judicial exception recited in the claims into a practical application.
The claims can be characterized as a method of determining optimal transaction routing paths by conventional machine learning algorithms.  But, the improvement relied upon by the claims, is not accomplished by a specific rule or implementation.  Rather, the claim, and the written descriptive support in the Specification, refer only to generic machine learning algorithms with no explanation as to how they are implemented to improve optimal routing of transaction as required by the claim.  The claimed steps 
The additional element of a processor and the lack of any rule by which the optimal path is determined is not sufficient to integrate the mental process recited in claim 1 into a practical application.  Use of generic computer components to perform generic machine learning optimization is insufficient to integrate a judicial exception into a practical application.
Hence, McRO does not apply.
At most, the claims describe a building block or conceptual framework for optimizing transaction routes that is similar to OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015) (“At best, the claims describe the automation of the fundamental economic concept of offer-based price optimization through the use of generic-computer functions.”).
Embedding an abstract idea (selecting optimal transaction route) in technology (e.g., a “computer”), is merely an attempt to limit the use of the abstract idea to a particular technological environment, which does not transform an otherwise abstract idea into patent-eligible subject matter.
For the above reason, the claims are patent ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693